UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) , SUITE 1250 SAN JOSE, CALIFORNIA 95113 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California 95113 With copy to: Kelvin K. Leung, Esq. Firsthand Capital Management, Incorporated 150 Almaden Boulevard, Suite 1250 San Jose, CA 95113 Ellen Blanchard, Esq. BNY Mellon Asset Servicing One Boston Place 201 Washington Street, 34th floor Boston, MA 02108 David Hearth, Esq. Paul Hastings LLP 55 Second Street Twenty-Fourth Floor San Francisco, CA 94105 Registrant’s telephone number, including area code:(408) 886-7096 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 – June 30, 2013 Item 1.Proxy Voting Record. Firsthand Alternative Energy Fund Company Name: 3M CO Ticker: MMM CUSIP: 88579Y101 Meeting Date: 5/14/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO For Yes For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN For Yes For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW For Yes For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL For Yes For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL For Yes For 1F. ELECTION OF DIRECTOR: MUHTAR KENT For Yes For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY For Yes For 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON For Yes For 1I. ELECTION OF DIRECTOR: AULANA L. PETERS For Yes For 1J. ELECTION OF DIRECTOR: INGE G. THULIN For Yes For 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH For Yes For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For Yes For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For Yes For 4 STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Against Yes For 5 STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Against Yes Against Company Name: ADA-ES, Inc. Ticker: ADES CUSIP: Meeting Date: 7/19/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : ROBERT N. CARUSO For Yes For DIRECTOR : MICHAEL D. DURHAM For Yes For DIRECTOR : DEREK C. JOHNSON For Yes For DIRECTOR : RONALD B. JOHNSON For Yes For DIRECTOR : W. PHILLIP MARCUM For Yes For DIRECTOR : MARK H. MCKINNIES For Yes For DIRECTOR : ROBERT E. SHANKLIN For Yes For DIRECTOR : JEFFREY C. SMITH For Yes For DIRECTOR : RICHARD J. SWANSON For Yes For 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31,2012 For Yes For 3 PROPOSAL TO APPROVE AMENDMENT NO. 1 TO THE AMENDED AND RESTATED 2(THE 2007"PLAN) INCLUDING APPROVAL OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 2007 PLAN. " For Yes For 4 PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2010 NON-MANAGEMENT COMPENSATION AND INCENTIVE PLAN(THE 2010" PLAN)INCLUDING APPROVAL OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 2010 PLAN. " For Yes For Company Name: ADA-ES, Inc. Ticker: ADES CUSIP: Meeting Date: 6/13/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : KIM B. CLARKE For Yes For DIRECTOR : MICHAEL D. DURHAM For Yes For DIRECTOR : ALAN BRADLEY GABBARD For Yes For DIRECTOR : DEREK C. JOHNSON For Yes For DIRECTOR : W. PHILLIP MARCUM For Yes For DIRECTOR : MARK H. MCKINNIES For Yes For DIRECTOR : ROBERT E. SHANKLIN For Yes For DIRECTOR : JEFFREY C. SMITH For Yes For DIRECTOR : RICHARD J. SWANSON For Yes For 2 PROPOSAL TO APPROVE THE REORGANIZATION PROPOSAL TO REINCORPORATE IN DELAWARE AND TO APPROVE THE RELATED REORGANIZATION AGREEMENT For Yes Against 3 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 For Yes For 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 1 Yes 1 5 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS For Yes For Company Name: Amtech Systems, Inc. Ticker: ASYS CUSIP: Meeting Date: 3/7/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : JONG S. WHANG For Yes For DIRECTOR : FOKKO PENTINGA For Yes For DIRECTOR : MICHAEL GARNREITER For Yes For DIRECTOR : ALFRED W. GIESE For Yes For DIRECTOR : EGBERT J.G. GOUDENA For Yes For DIRECTOR : ROBERT F. KING For Yes For 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 For Yes For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/25/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS For Yes For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For Yes For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK For Yes For 1E. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS For Yes For 1F. ELECTION OF DIRECTOR: JAMES B. FLAWS For Yes For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF For Yes For 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN For Yes For 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN For Yes For 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II For Yes For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS For Yes For 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON For Yes For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For Yes For Company Name: DAYSTAR TECHNOLOGIES, INC. Ticker: DSTI CUSIP: 23962Q407 Meeting Date: 2/20/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : DANIEL GERMAIN For Yes For DIRECTOR : DENIS MIMEAULT For Yes For DIRECTOR : PETER LACEY For Yes For DIRECTOR : RUBEN DOS REIS For Yes For DIRECTOR : GARRY YOST For Yes For 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF HEIN & ASSOCIATES LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3 TO CONSIDER AND VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING, OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. For Yes Against Company Name: Enphase Ticker: ENPH CUSIP: 29355A107 Meeting Date: 5/2/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : JAMESON J. MCJUNKIN For Yes For DIRECTOR : STODDARD M. WILSON For Yes For 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2, 2013. For Yes For Company Name: GAMESA CORPORACION TECNOLOGICA SA Ticker: CUSIP: E54667113 Meeting Date: 4/18/2013 Meeting Type: Ordinary General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Examination and approval, if applicable, of the individual Annual Accounts (balance sheet, profit and loss account, statement of changes in shareholders' equity, statement of cash flows and annual report) of Gamesa Corporacion Tecnologica, Sociedad Anonima, and of the consolidated Annual Accounts with its dependent companies (balance sheet, profit and loss account, statement of changes in shareholders' equity, statement of cash flows and annual report), for the fiscal year ended on December 31, 2012 For Yes Abstain 2 Examination and approval, if applicable, of the individual management report of Gamesa Corporacion Tecnologica, Sociedad Anonima, and of the consolidated management report with its dependent companies for the fiscal year ended on December 31, 2012 For Yes Abstain 3 Examination and approval, if applicable, of the management and actions of the Board of Directors during the fiscal year ended on December 31, 2012 For Yes Abstain 4 Examination and approval, if applicable, of the proposal for the allocation of profit/losses of Gamesa Corporacion Tecnologica, Sociedad Anonima for the fiscal year ended on December 31, 2012 For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Ratification of the appointment of Mr. Jose Maria Aldecoa Sagastasoloa as member of the Board of Directors, made by cooption after the holding of the last Shareholders' General Meeting, as an external independent Director, and re-election for the term of four years established in the By-Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Ratification of the appointment of Mr. Ramon Castresana Sanchez as member of the Board of Directors, made by cooption after the holding of the last Shareholders' General Meeting, as an external proprietary Director, and re-election for the term of four years established in the By-Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Ratification of the appointment of Mr. Manuel Moreu Munaiz as member of the Board of Directors, made by cooption after the holding of the last Shareholders' General Meeting, as an external independent Director, and re-election for the term of four years established in the By-Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Re-election as member of the Board of Directors of Mr. Juan Luis Arregui Ciarsolo, under the category of external independent Director, for the term of four years established in the By-Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Re-election as member of the Board of Directors of Mr. Carlos Rodriguez-Quiroga Menendez, under the category of executive Director, for the term of four years established in the By-Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Re-election as member of the Board of Directors of Mr. Jose Maria Vazquez Egusquiza, under the category of external independent Director, for the term of four years established in the By-Law For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Re-election as member of the Board of Directors of Mr. Luis Lada Diaz, under the category of external independent Director, for the term of four years established in the By- Laws For Yes Abstain Ratification of the appointment by cooption of member of the Board of Directors, and re-election of member of the Board of Directors: Re-election as member of the Board of Directors of Mr. Jose Maria Aracama Yoldi, under the category of external independent Director, for the term of four years established in the By-Laws For Yes Abstain 6 Examination and approval, if applicable, of a Long Term Incentive Program that includes the delivery of a cash bonus and shares of the Company bound to the achievement of the key targets of the Business Plan 2013-2015 aimed to the Chairman of the Company, Senior Management, Managers and employees of Gamesa Corporacion Tecnologica, Sociedad Anonima, and if applicable, of its dependent companies, and the delegation to the Board of Directors, with the express faculty of substitution, to implement, develop, formalize and execute the aforementioned remuneration system For Yes Abstain Amendment to the By-Laws: Amendment of article 16 to include new powers of the Shareholders' General Meeting For Yes Abstain Amendment to the By-Laws: Amendment of article 18 to include the obligation of uninterrupted publication of the Shareholders' General Meeting call announcement For Yes Abstain Amendment to the By-Laws: Amendment of article 19 to simplify requirements of the Shareholders' General Meeting For Yes Abstain Amendment of article 29 to simplify requirements concerning remote voting For Yes Abstain Amendment to the By-Laws: Amendment of article 35 to eliminate the requirement that the president and the chief executive officer must be the same person to appoint a lead independent director For Yes Abstain Amendment to the By-Laws: Amendment of article 44 to broaden the scope of the functions of the Appointment and Remuneration Committee For Yes Abstain Amendment to the By-Laws: Amendment of article 46 to provide for a fixed compensation system for members of the Board of Directors For Yes Abstain Amendment to the By-Laws: Approval of a consolidated text of the By-Laws including the aforementioned amendments, as well as style or drafting technique amendments that are not the subject of a separate voting For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 7 to include new powers of the Shareholders' General Meeting For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 8 to include the obligation of uninterrupted publication of the Shareholders' General Meeting call announcement For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 9 to homogenize it with the By-Laws For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 12 to homogenize it with the By-Laws For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 27 to avoid duplications For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Amendment of article 30 to avoid duplications For Yes Abstain Amendment to the Shareholders' General Meeting Regulations: Approval of a consolidated text of the Shareholders' General Meeting Regulations including the aforementioned amendments, as well as style or drafting technique amendments that are not the subject of a separate voting For Yes Abstain 9 Fixation of the limit to the annual remuneration to be received by the total of members of the Board of Directors according to the new article 46.2 of the By-Laws For Yes Abstain 10 Delegation of powers to formalize and execute all resolutions adopted by the Shareholders' General Meeting, for conversion thereof into a public instrument, and for the interpretation, correction and supplementation thereof or further elaboration thereon until the required registrations are made For Yes Abstain 11 Approval, with a consultative character, of the 2012 Annual Report about the Remuneration of the members of the Board of Directors of Gamesa Corporacion Tecnologica, Sociedad Anonima For Yes Abstain Company Name: GT ADVANCED TECHNOLOGIES INC Ticker: GTAT CUSIP: 36191U106 Meeting Date: 8/22/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : J. MICHAL CONAWAY For Yes For DIRECTOR : KATHLEEN A. COTE For Yes For DIRECTOR : ERNEST L. GODSHALK For Yes For DIRECTOR : THOMAS GUTIERREZ For Yes For DIRECTOR : MATTHEW E. MASSENGILL For Yes For DIRECTOR : MARY PETROVICH For Yes For DIRECTOR : ROBERT E. SWITZ For Yes For DIRECTOR : NOEL G. WATSON For Yes For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE NINE-MONTH TRANSITION PERIOD ENDING DECEMBER 31, 2012. For Yes For 3 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. For Yes For Company Name: GT ADVANCED TECHNOLOGIES INC Ticker: GTAT CUSIP: 36191U106 Meeting Date: 6/5/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : J. MICHAL CONAWAY For Yes For DIRECTOR : KATHLEEN A. COTE For Yes For DIRECTOR : ERNEST L. GODSHALK For Yes For DIRECTOR : THOMAS GUTIERREZ For Yes For DIRECTOR : MATTHEW E. MASSENGILL For Yes For DIRECTOR : MARY PETROVICH For Yes For DIRECTOR : ROBERT E. SWITZ For Yes For DIRECTOR : NOEL G. WATSON For Yes For DIRECTOR : THOMAS WROE, JR. For Yes For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. For Yes For Company Name: HANWHA SOLARONE CO LTD Ticker: HSOL CUSIP: 41135V103 Meeting Date: 12/20/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal O1. AS AN ORDINARY RESOLUTION, THAT ERNST & YOUNG HUA MING BE APPOINTED AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. None Yes For O2. AS AN ORDINARY RESOLUTION, THAT MIN SU KIM BE RE-ELECTED AS A DIRECTOR OF THE COMPANY WITH EFFECT FROM THE DATE OF THIS AGM, TO HOLD OFFICE FOR A TERM OF THREE-YEARS COMMENCING ON THE DATE OF THIS AGM OR UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED. None Yes For Company Name: Honeywell International, Inc. Ticker: HON CUSIP: Meeting Date: 4/22/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE For Yes For 1B. ELECTION OF DIRECTOR: KEVIN BURKE For Yes For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO For Yes For 1D. ELECTION OF DIRECTOR: DAVID M. COTE For Yes For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS For Yes For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY For Yes For 1G. ELECTION OF DIRECTOR: JUDD GREGG For Yes For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK For Yes For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN For Yes For 1J. ELECTION OF DIRECTOR: GEORGE PAZ For Yes For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES For Yes For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON For Yes For 2 APPROVAL OF INDEPENDENT ACCOUNTANTS. For Yes For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For Yes For 4 INDEPENDENT BOARD CHAIRMAN. Against Yes For 5 RIGHT TO ACT BY WRITTEN CONSENT. Against Yes For 6 ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Against Yes For Company Name: IBERDROLA SA, BILBAO Ticker: CUSIP: E6165F166 Meeting Date: 3/22/2013 Meeting Type: Ordinary General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approval of the individual annual financial statements of the Company and of the annual financial statements consolidated with its subsidiaries for the fiscal year 2012 For Yes For 2 Approval of the individual management report of the Company and of the consolidated management report of the Company and its subsidiaries for the fiscal year 2012 For Yes For 3 Approval of the management activity and activities of the Board of Directors during the fiscal year 2012 For Yes For 4 Re-election of Ernst & Young, S.L. as auditor of the Company and its consolidated group for the fiscal year 2013 For Yes For 5 Approval of the proposal for the allocation of profits/losses and the distribution of dividends for the fiscal year 2012 For Yes For 6.a Approval of an increase in share capital by means of a scrip issue at a maximum reference market value of 883 million Euros for the free-of-charge allocation of new shares to the shareholders of the Company. Offer to the shareholders for the acquisition of their free-of-charge allocation rights at a guaranteed price. Express provision for the possibility of an incomplete allocation. Application for admission of the shares issued to listing on the Bilbao, Madrid, Barcelona and Valencia Stock Exchanges, through the Automated Quotation System (Sistema de Interconexion bursatil). Delegation of powers to the Board of Directors, with the express power of substitution, including, among others, the power to amend Article 5 of the By-Laws For Yes For 6.b Approval of an increase in share capital by means of a scrip issue at a maximum reference market value of 1,021 million Euros for the free-of-charge allocation of new shares to the shareholders of the Company. Offer to the shareholders for the acquisition of their free-of-charge allocation rights at a guaranteed price. Express provision for the possibility of an incomplete allocation. Application for admission of the shares issued to listing on the Bilbao, Madrid, Barcelona and Valencia Stock Exchanges, through the Automated Quotation System (Sistema de Interconexion bursatil). Delegation of powers to the Board of Directors, with the express power of substitution, including, among others, the power to amend Article 5 of the By-Laws For Yes For 7 Ratification of the appointment on an interim basis and re-election of Mr. Manuel Lagares Gomez-Abascal as director of the Company, with the status of proprietary director For Yes For 8 Authorization to the Board of Directors, with the express power of substitution, to create and fund associations, entities and foundations, up to a maximum annual amount of 12 million Euros, in accordance to the applicable legal provisions, for which purpose the authorization granted by the General Shareholders' Meeting of June 22, 2012 is hereby deprived of effect with regard to the unused amount For Yes For 9.a Amendment of Article 6 of the By-Laws pursuant to Section 497 of the Corporate Enterprises Act (Ley de Sociedades de Capital) For Yes For 9.B Amendment of Articles 39, 42 and 43 of the By-Laws to include technical improvements in the regulation of the operation of the Board of Directors and its committees For Yes For 10 Approval of a share capital decrease by means of the redemption of 87,936,576 treasury shares of Iberdrola, S.A. which represent 1.40 % of its share capital and the acquisition of the Company's own shares representing up to a maximum of 1 % of the Company's share capital under a buy- back program for redemption thereof. Delegation of powers to the Board of Directors, with the express power of substitution, including, among others, the powers to amend Article 5 of the By-Laws and request the exclusion to listing and the cancellation of the accounting records of the shares to be redeemed For Yes For 11 Delegation of powers to formalize and execute all resolutions adopted by the shareholders at the general Shareholders' Meeting, for the conversion thereof into a public instrument, and the interpretation, correction and supplementation thereof or further elaboration thereon until the required registrations are made For Yes For 12 Consultative vote of the Annual report regarding the directors remunerations For Yes For Company Name: Intevac, Inc. Ticker: IVAC CUSIP: Meeting Date: 5/9/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : NORMAN H. POND For Yes For DIRECTOR : DAVID S. DURY For Yes For DIRECTOR : STANLEY J. HILL For Yes For DIRECTOR : THOMAS M. ROHRS For Yes For DIRECTOR : JOHN F. SCHAEFER For Yes For DIRECTOR : PING YANG For Yes For 2 PROPOSAL TO APPROVE AN AMENDMENT TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S 2,000 SHARES. For Yes For 3 PROPOSAL TO APPROVE A STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES (EXCLUDING NAMED EXECUTIVE OFFICERS AND DIRECTORS). For Yes For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF INTEVAC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: Itron, Inc. Ticker: ITRI CUSIP: Meeting Date: 5/3/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: THOMAS S. GLANVILLE For Yes For 1B. ELECTION OF DIRECTOR: SHARON L. NELSON For Yes For 1C. ELECTION OF DIRECTOR: LYNDA L. ZIEGLER For Yes For 1D. ELECTION OF DIRECTOR: PHILIP C. MEZEY For Yes For 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. For Yes For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For Yes For Company Name: JA Solar Holdings Co. Ltd. Ticker: JASO CUSIP: Meeting Date: 7/6/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER FOR THE YEAR ENDED DECEMBER 31, 2011. None Yes For 2 TO RE-ELECT BAOFANG JIN, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. None Yes For 3 TO RE-ELECT BINGYAN REN, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. None Yes For 4 TO RE-ELECT JIAN XIE, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. None Yes For 5 TO RE-ELECT HOPE NI, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. None Yes For 6 TO RE-ELECT JIQING HUANG, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. None Yes For 7 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. None Yes Against Company Name: JA SOLAR HOLDINGS CO., LTD. Ticker: JASO CUSIP: Meeting Date: 6/28/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER FOR THE YEAR ENDED DECEMBER 31, 2012. For Yes For 2 TO RE-ELECT YUWEN ZHAO, THE RETIRING DIRECTOR, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. For Yes For 3 TO ELECT SHAOHUA JIA AS A DIRECTOR OF THE COMPANY, AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX HIS REMUNERATION. For Yes For 4 AS SPECIAL BUSINESS, TO AMEND ARTICLE 2 OF THE THIRD AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY BY REVISING ADS, AMERICAN DEPOSITARY SHARE, EACH REPRESENTING ONE (1) SHARES OF US$0.0" TO "ADS, AMERICAN DEPOSITARY SHARE, EACH REPRESENTING FIVE (5) SHARES OF US$0.0" " For Yes For 5 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. For Yes Against Company Name: JINKO SOLAR HOLDINGS COMPANY Ticker: JKS CUSIP: 47759T100 Meeting Date: 11/20/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal O1 THAT MR. STEVEN MARKSCHEID BE RE-ELECTED AS A DIRECTOR OF THE COMPANY. Against Yes For O2 THAT MR. WING KEONG SIEW BE RE-ELECTED AS A DIRECTOR OF THE COMPANY. Against Yes For O3 THAT THE APPOINTMENT OF ERNST & YOUNG HUA MING AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR OF 2 Against Yes For O4 THAT THE DIRECTORS OF THE COMPANY BE AUTHORIZED TO DETERMINE THE REMUNERATION OF THE AUDITORS. Against Yes For O5 THAT EACH OF THE DIRECTORS OF THE COMPANY BE AUTHORIZED TO TAKE ANY AND ALL ACTION THAT MIGHT BE NECESSARY TO EFFECT THE FOREGOING RESOLUTIONS 1 TO 4 AS SUCH DIRECTOR, IN HIS OR HER ABSOLUTE DISCRETION, THINKS FIT. Against Yes Against Company Name: Johnson Controls, Inc. Ticker: JCI CUSIP: Meeting Date: 1/23/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : DAVID P. ABNEY For Yes For DIRECTOR : JULIE L. BUSHMAN For Yes For DIRECTOR : EUGENIO CLARIOND For Yes For DIRECTOR : JEFFREY A. JOERRES For Yes For 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2013. For Yes For 3 APPROVE THE PROPOSED RESTATEMENT OF THE RESTATED ARTICLES OF INCORPORATION. For Yes For 4 APPROVE THE JOHNSON CONTROLS, INC. 2 For Yes For 5 APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. For Yes For 6 CONSIDER A SHAREHOLDER PROPOSAL FOR AN INDEPENDENT CHAIR OF THE BOARD OF DIRECTORS. Against Yes For 7 CONSIDER A SHAREHOLDER PROPOSAL TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Against Yes For Company Name: MEMC Electronic Materials, Inc. Ticker: WFR CUSIP: Meeting Date: 5/30/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JAMES B. WILLIAMS For Yes For 1B. ELECTION OF DIRECTOR: STEVEN V. TESORIERE For Yes For 1C. ELECTION OF DIRECTOR: RANDY H. ZWIRN For Yes For 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For Yes For 4 APPROVAL OF AN AMENDMENT TO OUR EQUITY INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. For Yes Against 5 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. For Yes For 6 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY. For Yes For 7 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Against Yes For Company Name: Metalico Inc Ticker: MEA CUSIP: Meeting Date: 6/4/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: CARLOS E. AGUERO For Yes For 1B. ELECTION OF DIRECTOR: MICHAEL J. DRURY For Yes For 1C. ELECTION OF DIRECTOR: SEAN P. DUFFY For Yes For 1D. ELECTION OF DIRECTOR: PAUL A. GARRETT For Yes For 1E. ELECTION OF DIRECTOR: BRET R. MAXWELL For Yes For 2 TO RATIFY THE APPOINTMENT BY THE COMPANY'S AUDIT COMMITTEE OF COHNREZNICK LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For Company Name: Meyer Burger Technology AG Ticker: CUSIP: H5498Z128 Meeting Date: 4/25/2013 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approval of the annual report 2012, the annual financial statements 2012 and the consolidated financial statements 2012, presentation of the reports of the auditors For Yes For 2 Use of balance sheet profit For Yes For 3 Release of the members of the board of directors and management board For Yes For Re-election of Rudolf Samuel Guedel as a member of the board of directors for a period of three years For Yes For Re-election of Prof. Dr. Konrad Wegener as a member of the board of directors for a period of three years For Yes For 5 Election of the auditors / Pricewaterhousecoopers Ltd, Bern For Yes For 6 Ordinary capital increase For Yes For 7 Ad hoc Against Yes Against Company Name: MOTECH INDUSTRIES CO LTD Ticker: 6244.TWO CUSIP: Y61397108 Meeting Date: 6/11/2013 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal A.1 The 2012 business operations None No None A.2 The 2012 audited reports None No None A.3 The adjustment of profit distribution and special reserve None No None A.4 The status of endorsement and guarantee None No None B.1 The 2012 business reports and financial statements For Yes For B.2 The appropriation for offsetting deficit of year 2012 For Yes For B.3 The revision to the articles of incorporation For Yes For B.4 The revision to the procedures of endorsement and guarantee For Yes For B.5 The revision to the procedures of monetary loans For Yes For B.6 The revision to the procedures of trading derivatives For Yes For B.7 The revision to the 2012 employee stock options plan For Yes For B.8.1 The election of the independent director: Wu,Cheng Ching For Yes For B.8.2 The election of the independent director: Li,San Pao For Yes For B.8.3 The election of the supervisor For Yes For B.9 The proposal to release non-competition restriction on the directors For Yes Against B.10 Extraordinary motions Against Yes Against Company Name: Orion Energy Systems, Inc. Ticker: OESX CUSIP: Meeting Date: 10/24/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : MICHAEL W. ALTSCHAEFL For Yes For DIRECTOR : TRYG C. JACOBSON For Yes For DIRECTOR : MARK C. WILLIAMSON For Yes For 2 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For Yes For 3 RATIFICATION OF BDO USA, LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. For Yes For Company Name: Power Integrations, Inc. Ticker: POWI CUSIP: Meeting Date: 6/3/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : BALU BALAKRISHNAN For Yes For DIRECTOR : ALAN D. BICKELL For Yes For DIRECTOR : NICHOLAS E. BRATHWAITE For Yes For DIRECTOR : WILLIAM GEORGE For Yes For DIRECTOR : BALAKRISHNAN S. IYER For Yes For DIRECTOR : E. FLOYD KVAMME For Yes For DIRECTOR : STEVEN J. SHARP For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. For Yes For 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: Praxair, Inc. Ticker: PX CUSIP: 74005P104 Meeting Date: 4/23/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL For Yes For 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES For Yes For 1C. ELECTION OF DIRECTOR: BRET. K. CLAYTON For Yes For 1D. ELECTION OF DIRECTOR: NANCE K. DICCIANI For Yes For 1E. ELECTION OF DIRECTOR: EDWARD G. GALANTE For Yes For 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI For Yes For 1G. ELECTION OF DIRECTOR: IRA D. HALL For Yes For 1H. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF For Yes For 1I. ELECTION OF DIRECTOR: LARRY D. MCVAY For Yes For 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH For Yes For 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD For Yes For 2 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. For Yes For 3 A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Against Yes Against 4 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. For Yes For Company Name: ROCKWOOD HOLDINGS, INC. Ticker: ROC CUSIP: Meeting Date: 5/21/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : SEIFI GHASEMI For Yes For DIRECTOR : SHELDON ERIKSON For Yes For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ROCKWOOD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 TO APPROVE A STOCKHOLDER PROPOSAL RELATING TO THE VOTE REQUIRED TO ELECT DIRECTORS. Against Yes For Company Name: SHARP CORPORATION Ticker: CUSIP: J71434112 Meeting Date: 6/25/2013 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Please reference meeting materials. 1 Approve Reduction of Common Stock, Capital Reserve and Legal Reserve For Yes For 2 Approve Appropriation of Surplus For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Company Name: SOLARCITY CORPORATION Ticker: SCTY CUSIP: 83416T100 Meeting Date: 6/5/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF CLASS I DIRECTOR: RAJ ATLURU For Yes For 1B. ELECTION OF CLASS I DIRECTOR: JOHN H.N. FISHER For Yes Against 1C. ELECTION OF CLASS I DIRECTOR: LYNDON R. RIVE For Yes Against 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: TESLA MOTORS, INC. Ticker: TSLA CUSIP: 88160R101 Meeting Date: 6/4/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : BRAD BUSS For Yes For DIRECTOR : IRA EHRENPREIS For Yes For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TESLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: Trina Solar Ltd. Ticker: TSL CUSIP: 89628E104 Meeting Date: 9/7/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 RE-ELECTION OF MR. JEROME CORCORAN AS A DIRECTOR OF THE COMPANY. For Yes For 2 RE-ELECTION OF MR. CHOW WAI KWAN HENRY AS A DIRECTOR OF THE COMPANY. For Yes For 3 APPOINTMENT OF KPMG AS AN AUDITOR OF THE COMPANY TO AUDIT THE ACCOUNTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 For Yes For Company Name: ULVAC INC. Ticker: CUSIP: J94048105 Meeting Date: 9/27/2012 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Articles to: Approve Minor Revisions, Increase Authorized Capital to 100.039M shs., Establish Articles Related to Class A and B Shares and Class Shareholders Meetings For Yes For 2 Approve Issuance of New Class A Shares to a Third Party, i.e. Japan Industrial Solutions the 1st Investment Limited Partnership on Favorable Conditions For Yes For 3 Approve Reduction of Legal Reserve For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For 5 Appoint a Corporate Auditor For Yes Against Company Name: United Technologies Corporation Ticker: UTX CUSIP: Meeting Date: 4/29/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT For Yes For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI For Yes For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER For Yes For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK For Yes For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS For Yes For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN For Yes For 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN For Yes For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III For Yes For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS For Yes For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT For Yes For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE For Yes For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN For Yes For 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. For Yes For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Yes For Company Name: VESTAS WIND SYSTEMS A/S, RANDERS Ticker: CUSIP: K9773J128 Meeting Date: 3/21/2013 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 The Board of Directors' report None No None 2 Presentation and adoption of the annual report For Yes For 3 Resolution for the allocation of the result of the year For Yes For The Board of Directors proposes that eight members are elected to the Board of Directors For Yes For 4.2.a Re-election of Bert Nordberg as member to the Board of Directors For Yes For 4.2.b Re-election of Carsten Bjerg as member to the Board of Directors For Yes For 4.2.c Re-election of Eija Pitkanen as member to the Board of Directors For Yes For 4.2.d Election of Henrik Andersen as member to the Board of Directors For Yes For 4.2.e Election of Henry Stenson as member to the Board of Directors For Yes For 4.2.f Re-election of Jorgen Huno Rasmussen as member to the Board of Directors For Yes For 4.2.g Re-election of Jorn Ankaer Thomsen as member to the Board of Directors For Yes For 4.2.h Re-election of Lars Josefsson as member to the Board of Directors For Yes For 4.2.i PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Election of Linvig Thyge Martin Pedersen Bech as member to the Board of Directors Against Yes Against Approval of the final remuneration of the Board of Directors for 2012 For Yes Against 5.2.a Approval of the level of remuneration of the Board of Directors for 2013: The Board of Directors proposes that the basic remuneration and remuneration per membership of one of the board committees should be kept at the same level as in 2012 For Yes For 5.2.b PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Approval of the level of remuneration of the Board of Directors for 2013: The remuneration and benefits of the Board of Directors should be reduced by 15 per cent based on the 2012 level as approved by the Annual General Meeting in 2012 Against Yes Against 6 Re-appointment of PricewaterhouseCoopers Statsautoriseret Revisionspartnerselskab as the company's auditor For Yes Against Amendment to the articles of association article 3 (authorisation to increase the share capital) For Yes For Amendment to the articles of association article 10(1) (authority to bind the company) For Yes For Adoption of the remuneration policy for the Board of Directors and the Executive Management For Yes For Adoption of the general guidelines for incentive pay of the Board of Directors and the Executive Management For Yes Against Authorisation to acquire treasury shares For Yes For PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposal from Deminor International SCRL/CVBA, Belgium, that a scrutiny is carried out by an independent scrutinizer pursuant to sections 150-152 of the Danish Companies Act Against Yes For 7.7.a PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposals from Uni Chemical Partner ApS, Denmark: It is recommended that the Board of Directors places a responsibility for the company's negative development Against Yes Against 7.7.b PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposals from Uni Chemical Partner ApS, Denmark: It is recommended that the Board of Directors negotiates a 50 per cent reduction of salary and benefits for the company's CEO Ditlev Engel Against Yes Against 7.7.c PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Proposals from Uni Chemical Partner ApS, Denmark: It is recommended that the Board of Directors negotiates a 15 per cent reduction of salaries and benefits to all other employees in the Vestas Group Against Yes Against Company Name: YINGLI GREEN ENERGY HLDG CO LTD Ticker: YGE CUSIP: 98584B103 Meeting Date: 11/19/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ADOPTION OF AUDITED FINANCIAL STATEMENTS. Against Yes For ELECTION OF DIRECTOR: XIANGDONG WANG Against Yes For ELECTION OF DIRECTOR: ZHENG XUE Against Yes For 3 RATIFICATION OF THE APPOINTMENT OF KPMG AS THE COMPANY'S INDEPENDENT AUDITORS. Against Yes For Firsthand Technology Opportunities Fund Company Name: Akamai Technologies, Inc. Ticker: AKAM CUSIP: 00971T101 Meeting Date: 5/15/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: PAMELA J. CRAIG For Yes For 1B. ELECTION OF DIRECTOR: F. THOMSON LEIGHTON For Yes For 1C. ELECTION OF DIRECTOR: PAUL SAGAN For Yes For 1D. ELECTION OF DIRECTOR: NAOMI O. SELIGMAN For Yes For 2 TO ADOPT THE AKAMAI TECHNOLOGIES, INC. 2 For Yes For 3A. TO ADOPT AND APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS. For Yes For 3B. TO ADOPT AND APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR DIRECTOR REMOVAL WITH OR WITHOUT CAUSE FOLLOWING DECLASSIFICATION OF OUR BOARD OF DIRECTORS. For Yes For 3C. TO ADOPT AND APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTING REQUIREMENT FOR AMENDING OR REPEALING ARTICLE TENTH OF OUR CERTIFICATE OF INCORPORATION. For Yes For 4 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE OFFICER COMPENSATION. For Yes For 5 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF AKAMAI TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31. 2013. For Yes For Company Name: Amazon.com, Inc. Ticker: AMZN CUSIP: Meeting Date: 5/23/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS For Yes For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG For Yes For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON For Yes For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK For Yes For 1F. ELECTION OF DIRECTOR: ALAIN MONIE For Yes For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN For Yes For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER For Yes For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER For Yes For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS For Yes For 3 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Against Yes For Company Name: Apple Inc. Ticker: AAPL CUSIP: Meeting Date: 2/27/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : WILLIAM CAMPBELL For Yes For DIRECTOR : TIMOTHY COOK For Yes For DIRECTOR : MILLARD DREXLER For Yes For DIRECTOR : AL GORE For Yes For DIRECTOR : ROBERT IGER For Yes For DIRECTOR : ANDREA JUNG For Yes For DIRECTOR : ARTHUR LEVINSON For Yes For DIRECTOR : RONALD SUGAR For Yes For 2 AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. " For Yes For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For Yes For 4 A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For Yes For 5 A SHAREHOLDER PROPOSAL ENTITLED EXECUTIVES TO RETAIN SIGNIFICANT STOCK." " Against Yes Against 6 A SHAREHOLDER PROPOSAL ENTITLED BOARD COMMITTEE ON HUMAN RIGHTS." " Against Yes Against Company Name: APPLIED MATERIALS, INC. Ticker: AMAT CUSIP: Meeting Date: 3/5/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: AART J. DE GEUS For Yes For 1B. ELECTION OF DIRECTOR: STEPHEN R. FORREST For Yes For 1C. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI For Yes For 1D. ELECTION OF DIRECTOR: SUSAN M. JAMES For Yes For 1E. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER For Yes For 1F. ELECTION OF DIRECTOR: GERHARD H. PARKER For Yes For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL For Yes For 1H. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS For Yes For 1I. ELECTION OF DIRECTOR: JAMES E. ROGERS For Yes For 1J. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER For Yes For 1K. ELECTION OF DIRECTOR: ROBERT H. SWAN For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. For Yes For 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. For Yes For Company Name: ARM HOLDINGS PLC Ticker: ARMH CUSIP: Meeting Date: 5/2/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2012 For Yes For 2 TO DECLARE A FINAL DIVIDEND For Yes For 3 TO APPROVE THE REMUNERATION REPORT For Yes For 4 TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR For Yes For 5 TO RE-ELECT WARREN EAST AS A DIRECTOR For Yes For 6 TO RE-ELECT ANDY GREEN AS A DIRECTOR For Yes For 7 TO RE-ELECT LARRY HIRST AS A DIRECTOR For Yes For 8 TO RE-ELECT MIKE MULLER AS A DIRECTOR For Yes For 9 TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR For Yes For 10 TO RE-ELECT JANICE ROBERTS AS A DIRECTOR For Yes For 11 TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR For Yes For 12 TO RE-ELECT TIM SCORE AS A DIRECTOR For Yes For 13 TO RE-ELECT SIMON SEGARS AS A DIRECTOR For Yes For 14 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY For Yes For 15 TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS For Yes For 16 TO APPROVE THE NEW LONG TERM INCENTIVE PLAN For Yes For 17 TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES For Yes For 18 TO DISAPPLY PRE-EMPTION RIGHTS For Yes For 19 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES For Yes For 20 TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE For Yes Against Company Name: ASML Holding N.V. Ticker: asml CUSIP: N07059186 Meeting Date: 9/7/2012 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 3A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY IN CONNECTION WITH THE CUSTOMER CO-INVESTMENT PROGRAM, SUBJECT TO SUPERVISORY BOARD APPROVAL, UP TO 25% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS (THE AGM") HELD ON 25 APRIL 2012, FROM 7 SEPTEMBER 2" For Yes For 3B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE, SUBJECT TO SUPERVISORY BOARD APPROVAL, THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A) FROM 7 SEPTEMBER 2 For Yes For 4A. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART I) TO CREATE A SPECIFIC SHARE CLASS (ORDINARY SHARES M) FOR THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM. UPON THE FIRST AMENDMENT OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE ORDINARY SHARES TO BE HELD FOR THE BENEFIT OF THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM WILL BE CONVERTED INTO ORDINARY SHARES M AND ALL OTHER ORDINARY SHARES WILL BE CONVERTED INTO ORDINARY SHARES A. For Yes For 4B. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART II) TO INCREASE THE PAR VALUE PER ORDINARY SHARE A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.97 PER SHARE AND AT MOST EUR 12 PER SHARE AT THE EXPENSE OF THE SHARE PREMIUM RESERVE. For Yes For 4C. PROPOSAL TO RESOLVE TO REDUCE THE ISSUED CAPITAL BY AN AMOUNT AT LEAST EQUAL TO THE AGGREGATE AMOUNT TO BE PAID BY THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM FOR THEIR SHARES, BEING AN AMOUNT NO LESS THAN EUR 2,513,447,071.07 AND NO MORE THAN EUR 5,000,000,, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For Yes For 4D. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART IV) TO CONSOLIDATE THE ORDINARY SHARES A AT AN EXCHANGE RATIO TO BE DETERMINED BY THE BOARD OF MANAGEMENT. THE EXCHANGE RATIO WILL DEPEND ON THE PERCENTAGE OF NEW SHARES TO BE ISSUED TO THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For Yes For 4E. PROPOSAL TO RESOLVE TO AMEND THE ARTICLES OF ASSOCIATION IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART V) TO DELETE THE SHARE CLASS M FOR PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM AND SHARE CLASS A FOR THE OTHER SHAREHOLDERS. THE ORDINARY SHARES M AND ORDINARY SHARES A SHALL BE CONVERTED INTO ORDINARY SHARES WITHOUT A SPECIFIC LETTER MARK ATTACHED TO IT. For Yes For 5 AUTHORIZATION TO EXECUTE THE DEEDS OF AMENDMENT PROPOSAL TO RESOLVE TO AUTHORIZE EACH DIRECTOR OF THE COMPANY AS WELL AS ANY AND ALL LAWYERS AND PARALEGALS PRACTICING WITH DE BRAUW BLACKSTONE WESTBROEK N.V. TO EXECUTE THE NOTARIAL DEEDS OF AMENDMENT TO THE ARTICLES OF ASSOCIATION. For Yes For 6A. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 For Yes For 6B. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 For Yes For 6C. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2012, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES, FOR A PERIOD FROM 7 SEPTEMBER 2, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For Yes For 6D. PROPOSAL TO RESOLVE TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (C), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/25/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS For Yes For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For Yes For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK For Yes For 1E. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS For Yes For 1F. ELECTION OF DIRECTOR: JAMES B. FLAWS For Yes For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF For Yes For 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN For Yes For 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN For Yes For 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II For Yes For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS For Yes For 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON For Yes For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For Yes For Company Name: Equinix, Inc. Ticker: EQIX CUSIP: 29444U502 Meeting Date: 6/5/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : THOMAS BARTLETT For Yes For DIRECTOR : GARY HROMADKO For Yes For DIRECTOR : SCOTT KRIENS For Yes For DIRECTOR : WILLIAM LUBY For Yes For DIRECTOR : IRVING LYONS, III For Yes For DIRECTOR : CHRISTOPHER PAISLEY For Yes For DIRECTOR : STEPHEN SMITH For Yes For DIRECTOR : PETER VAN CAMP For Yes For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For Yes For 4 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY-FIVE PERCENT (25%) OF THE VOTING POWER OF OUR OUTSTANDING CAPITAL STOCK TO TAKE ACTION BY WRITTEN CONSENT. For Yes For Company Name: Facebook, Inc. Ticker: FB CUSIP: 30303M102 Meeting Date: 6/11/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : MARC L. ANDREESSEN For Yes For DIRECTOR : ERSKINE B. BOWLES For Yes For DIRECTOR : S.D. DESMOND-HELLMANN For Yes For DIRECTOR : DONALD E. GRAHAM For Yes For DIRECTOR : REED HASTINGS For Yes For DIRECTOR : SHERYL K. SANDBERG For Yes For DIRECTOR : PETER A. THIEL For Yes For DIRECTOR : MARK ZUCKERBERG For Yes For 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. For Yes Against 3 TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. 3 Yes 1 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes Against Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 6/6/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : LARRY PAGE For Yes For DIRECTOR : SERGEY BRIN For Yes For DIRECTOR : ERIC E. SCHMIDT For Yes For DIRECTOR : L. JOHN DOERR For Yes For DIRECTOR : DIANE B. GREENE For Yes For DIRECTOR : JOHN L. HENNESSY For Yes For DIRECTOR : ANN MATHER For Yes For DIRECTOR : PAUL S. OTELLINI For Yes For DIRECTOR : K. RAM SHRIRAM For Yes For DIRECTOR : SHIRLEY M. TILGHMAN For Yes For 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Against Yes Against 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For 5 A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Against Yes Against 6 A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Against Yes Against Company Name: Intuit Inc. Ticker: INTU CUSIP: Meeting Date: 1/17/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY For Yes For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL For Yes For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK For Yes For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE For Yes For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS For Yes For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For Yes For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL For Yes For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH For Yes For 1I. ELECTION OF DIRECTOR: JEFF WEINER For Yes For 2 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2013. For Yes For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For Yes For 4 APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE INTUIT INC. SENIOR EXECUTIVE INCENTIVE PLAN. For Yes For Company Name: L M ERICSSON TELEPHONE CO Ticker: ERIC CUSIP: Meeting Date: 4/9/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF THE CHAIRMAN OF THE ANNUAL GENERAL MEETING. For Yes For 8A ADOPTION OF THE INCOME STATEMENT AND THE BALANCE SHEET, THE CONSOLIDATED INCOME STATEMENT AND THE CONSOLIDATED BALANCE SHEET. For Yes For 8B DISCHARGE OF LIABILITY FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT. For Yes For 8C THE APPROPRIATION OF THE PROFIT IN ACCORDANCE WITH THE APPROVED BALANCE SHEET AND DETERMINATION OF THE RECORD DATE FOR DIVIDEND. For Yes For 9A DETERMINATION OF THE NUMBER OF BOARD MEMBERS AND DEPUTIES OF THE BOARD OF DIRECTORS TO BE ELECTED BY THE ANNUAL GENERAL MEETING. For Yes For 9B DETERMINATION OF THE FEES PAYABLE TO NON-EMPLOYED MEMBERS OF THE BOARD OF DIRECTORS ELECTED BY THE ANNUAL GENERAL MEETING AND NON-EMPLOYED MEMBERS OF THE COMMITTEES OF THE BOARD OF DIRECTORS ELECTED BY THE ANNUAL GENERAL MEETING. For Yes For 9C ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS, OTHER BOARD MEMBERS AND DEPUTIES OF THE BOARD OF DIRECTORS. For Yes For 9D DETERMINATION OF THE FEES PAYABLE TO THE AUDITOR. For Yes For 9E ELECTION OF AUDITOR. For Yes For 10 RESOLUTION ON THE GUIDELINES FOR REMUNERATION TO GROUP MANAGEMENT. For Yes For 11A RESOLUTION ON IMPLEMENTATION OF THE STOCK PURCHASE PLAN. For Yes For 11B RESOLUTION ON TRANSFER OF TREASURY STOCK FOR THE STOCK PURCHASE PLAN. For Yes For 11C RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE STOCK PURCHASE PLAN. For Yes For 11D RESOLUTION ON IMPLEMENTATION OF THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11E RESOLUTION ON TRANSFER OF TREASURY STOCK FOR THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11F RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11G RESOLUTION ON IMPLEMENTATION OF THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 11H RESOLUTION ON TRANSFER OF TREASURY STOCK FOR THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 11I RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 12 RESOLUTION ON TRANSFER OF TREASURY STOCK IN RELATION TO THE RESOLUTIONS ON THE LONG-TERM VARIABLE REMUNERATION PROGRAMS 2009, 2010, 2 For Yes For 13 RESOLUTION ON PROPOSAL FROM THE SHAREHOLDER CARL AXEL BRUNO TO AMEND THE ARTICLES OF ASSOCIATION BY ADDING THE FOLLOWING WORDING TO THE SECTION ON THE BOARD OF DIRECTORS IN THE ARTICLES OF ASSOCIATION: AT LEAST ONE FOURTH OF THE DIRECTORS ON THE BOARD OF DIRECTORS SHALL BE MEN AND AT LEAST ONE FOURTH OF THE DIRECTORS SHALL BE WOMEN. THE MINIMUM NUMBER OF PROPOSED MEN AND THE MINIMUM NUMBER OF PROPOSED WOMEN SHALL BE INCREASED TO THE NEXT HIGHER WHOLE NUMBER." " For Yes Against 14 RESOLUTION ON PROPOSAL FROM THE SHAREHOLDER EINAR HELLBOM THAT THE ANNUAL GENERAL MEETING RESOLVE TO DELEGATE TO THE BOARD OF DIRECTORS TO REVIEW HOW SHARES ARE TO BE GIVEN EQUAL VOTING RIGHTS AND TO PRESENT A PROPOSAL TO THAT EFFECT AT THE ANNUAL GENERAL MEETING 2014. For Yes For 15A TO TAKE NECESSARY ACTION TO CREATE A SHAREHOLDERS' ASSOCIATION IN THE COMPANY. For Yes Against 15B TO WRITE TO THE GOVERNMENT OF SWEDEN, REQUESTING A PROMPT APPOINTMENT OF A COMMISSION INSTRUCTED TO PROPOSE LEGISLATION ON THE ABOLISHMENT OF VOTING POWER DIFFERENCES IN SWEDISH LIMITED LIABILITY COMPANIES. For Yes Against 15C TO PREPARE A PROPOSAL REGARDING BOARD REPRESENTATION FOR THE SMALL AND MIDSIZE SHAREHOLDERS. For Yes Against Company Name: LinkedIn Ticker: LNKD CUSIP: 53578A108 Meeting Date: 6/13/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : A. GEORGE SKIP "BATTLE" For Yes For DIRECTOR : MICHAEL J. MORITZ For Yes For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINKEDIN CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: MAKO SURGICAL CORP Ticker: MAKO CUSIP: Meeting Date: 6/4/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : CHRISTOPHER C. DEWEY For Yes For DIRECTOR : RICHARD R. PETTINGILL For Yes For 2 TO APPROVE BY NON-BINDING ADVISORY VOTE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Yes Against 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/28/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER For Yes For 2 ELECTION OF DIRECTOR: DINA DUBLON For Yes For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III For Yes For 4 ELECTION OF DIRECTOR: MARIA M. KLAWE For Yes For 5 ELECTION OF DIRECTOR: STEPHEN J. LUCZO For Yes For 6 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For Yes For 7 ELECTION OF DIRECTOR: CHARLES H. NOSKI For Yes For 8 ELECTION OF DIRECTOR: HELMUT PANKE For Yes For 9 ELECTION OF DIRECTOR: JOHN W. THOMPSON For Yes For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) For Yes For 11 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) For Yes For 12 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) For Yes For 13 SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Against Yes Against Company Name: Netflix. Inc Ticker: NFLX CUSIP: 64110L106 Meeting Date: 6/7/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : TIMOTHY M. HALEY For Yes For DIRECTOR : ANN MATHER For Yes For DIRECTOR : LESLIE KILGORE For Yes For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. For Yes For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. For Yes For 4 CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For 5 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For 6 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For 7 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS, IF PROPERLY PRESENTED AT THE MEETING. Against Yes Against 8 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE RIGHT, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For Company Name: QUALCOMM Inc. Ticker: QCOM CUSIP: Meeting Date: 3/5/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER For Yes For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK For Yes For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE For Yes For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD For Yes For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON For Yes For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS For Yes For 1G ELECTION OF DIRECTOR: SHERRY LANSING For Yes For 1H ELECTION OF DIRECTOR: DUANE A. NELLES For Yes For 1I ELECTION OF DIRECTOR: FRANCISCO ROS For Yes For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT For Yes For 1K ELECTION OF DIRECTOR: MARC I. STERN For Yes For 2 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. For Yes For 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. For Yes For 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For Company Name: RACKSPACE HOSTING, INC. Ticker: RAX CUSIP: Meeting Date: 5/2/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: A. LANHAM NAPIER For Yes For 1B. ELECTION OF DIRECTOR: GEORGE J. STILL, JR. For Yes For 1C. ELECTION OF DIRECTOR: MICHAEL SAM GILLILAND For Yes For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For Company Name: Riverbed Technology Ticker: RVBD CUSIP: Meeting Date: 5/22/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal ELECTION OF DIRECTOR: MARK A. FLOYD For Yes For ELECTION OF DIRECTOR: CHRISTOPHER J. SCHAEPE For Yes For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RIVERBED TECHNOLOGY, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. For Yes For 4 TO APPROVE AN AMENDMENT TO OUR 2(THE ESPP") TO INCREASE THE NUMBER OF AUTHORIZED SHARES AVAILABLE FOR GRANT UNDER THE ESPP. " For Yes For Company Name: SINA CORPORATION Ticker: SINA CUSIP: G81477104 Meeting Date: 8/10/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 RE-ELECTION OF YAN WANG AS A DIRECTOR OF THE COMPANY. For Yes For 2 RE-ELECTION OF SONG-YI ZHANG AS A DIRECTOR OF THE COMPANY. For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS THE INDEPENDENT AUDITORS OF THE COMPANY. For Yes For S4. AS A SPECIAL RESOULTION, APPROVAL OF THE AMENDMENT OF ARTICLE 71 SET FORTH IN THE SECOND AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY BY ADOPTING THE THIRD AMENDED AND RESTATED ARTICLES OF ASSOCIATION OF THE COMPANY. For Yes For Company Name: Skyworks Solutions, Inc. Ticker: SWKS CUSIP: 83088M102 Meeting Date: 5/7/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : DAVID J. MCLACHLAN For Yes For DIRECTOR : DAVID J. ALDRICH For Yes For DIRECTOR : KEVIN L. BEEBE For Yes For DIRECTOR : TIMOTHY R. FUREY For Yes For DIRECTOR : BALAKRISHNAN S. IYER For Yes For DIRECTOR : THOMAS C. LEONARD For Yes For DIRECTOR : DAVID P. MCGLADE For Yes For DIRECTOR : ROBERT A. SCHRIESHEIM For Yes For 2 TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN, AS AMENDED. For Yes Against 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. For Yes For 4 TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2013. For Yes For Company Name: Symantec Corp. Ticker: SYMC CUSIP: Meeting Date: 10/23/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: STEPHEN M. BENNETT For Yes For 1B. ELECTION OF DIRECTOR: MICHAEL A. BROWN For Yes For 1C. ELECTION OF DIRECTOR: FRANK E. DANGEARD For Yes For 1D. ELECTION OF DIRECTOR: STEPHEN E. GILLETT For Yes For 1E. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE For Yes For 1F. ELECTION OF DIRECTOR: DAVID L. MAHONEY For Yes For 1G. ELECTION OF DIRECTOR: ROBERT S. MILLER For Yes For 1H. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN For Yes For 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH For Yes For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For Yes For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For Yes For 4 STOCKHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. Against Yes Against Company Name: TENCENT HOLDINGS LTD, GEORGE TOWN Ticker: CUSIP: G87572148 Meeting Date: 5/15/2013 Meeting Type: Annual General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 To receive and consider the audited Financial Statements and the Reports of the Directors and Auditor for the year ended 31 December 2012 For Yes For 2 To declare a final dividend For Yes For 3.i.a To re-elect Mr Zhang Zhidong as director For Yes For 3.i.b To re-elect Mr Ian Charles Stone as director For Yes For 3.i.c To re-elect Mr Jacobus Petrus Bekker as director For Yes For 3.ii To authorise the Board of Directors to fix the Directors' remuneration For Yes For 4 To re-appoint Auditor and to authorise the Board of Directors to fix their remuneration For Yes For 5 To grant a general mandate to the Directors to issue new shares (Ordinary Resolution 5 as set out in the notice of the AGM) For Yes Against 6 To grant a general mandate to the Directors to repurchase shares (Ordinary Resolution 6 as set out in the notice of the AGM) For Yes For 7 To extend the general mandate to issue new shares by adding the number of shares repurchased (Ordinary Resolution 7 as set out in the notice of the AGM) For Yes Against Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/20/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR : ROBERT W. ALSPAUGH For Yes For DIRECTOR : DR. LESLIE G. DENEND For Yes For DIRECTOR : ALEX W. HART For Yes For DIRECTOR : ROBERT B. HENSKE For Yes For DIRECTOR : RICHARD A. MCGINN For Yes For DIRECTOR : WENDA HARRIS MILLARD For Yes For DIRECTOR : EITAN RAFF For Yes For DIRECTOR : JEFFREY E. STIEFLER For Yes For 2 TO APPROVE AN AMENDMENT TO THE VERIFONE 2 For Yes For 3 TO HOLD AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Yes Against 4 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS VERIFONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2013. For Yes For Company Name: VIMPELCOM LTD. Ticker: VIP CUSIP: 92719A106 Meeting Date: 12/21/2012 Meeting Type: Consent # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO APPROVE A 9 MEMBER SUPERVISORY BOARD. For Yes Abstain 2 ELECTION OF DIRECTOR: JON FREDRIK BAKSAAS None Yes Abstain 3 ELECTION OF DIRECTOR: ANDREI BARANOV None Yes Abstain 4 ELECTION OF DIRECTOR: AUGIE K. FABELA II None Yes Abstain 5 ELECTION OF DIRECTOR: MIKHAIL FRIDMAN None Yes Abstain 6 ELECTION OF DIRECTOR: KJELL MORTEN JOHNSEN None Yes Abstain 7 ELECTION OF DIRECTOR: DR. HANS-PETER KOHLHAMMER None Yes Abstain 8 ELECTION OF DIRECTOR: YURI MUSATOV None Yes Abstain 9 ELECTION OF DIRECTOR: LEONID NOVOSELSKY None Yes Abstain 10 ELECTION OF DIRECTOR: ALEXEY REZNIKOVICH None Yes Abstain 11 ELECTION OF DIRECTOR: OLE BJORN SJULSTAD None Yes Abstain 12 ELECTION OF DIRECTOR: MORTEN KARLSEN SORBY None Yes Abstain 13 ELECTION OF DIRECTOR: SERGEI TESLIUK None Yes Abstain 14 ELECTION OF DIRECTOR: TORBJORN WIST None Yes Abstain 15 TO RE-APPOINT ERNST & YOUNG ACCOUNTANTS LLP AS AUDITOR AND TO AUTHORISE THE SUPERVISORY BOARD TO DETERMINE ITS REMUNERATION. For Yes Abstain 16 THAT THE 50,000,$0.'S AUTHORIZED SHARE CAPITAL BE REDUCED BY US$50,000 ACCORDINGLY. For Yes Abstain Company Name: VIMPELCOM LTD. Ticker: VIP CUSIP: 92719A106 Meeting Date: 4/24/2013 Meeting Type: Consent # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION TO THE SUPERVISORY BOARD: DR. HANS PETER KOHLHAMMER None Yes Abstain 2 ELECTION TO THE SUPERVISORY BOARD: LEONID NOVOSELSKY None Yes Abstain 3 ELECTION TO THE SUPERVISORY BOARD: MIKHAIL FRIDMAN None Yes Abstain 4 ELECTION TO THE SUPERVISORY BOARD: KJELL MARTEN JOHNSEN None Yes Abstain 5 ELECTION TO THE SUPERVISORY BOARD: ANDREI BARANOV None Yes Abstain 6 ELECTION TO THE SUPERVISORY BOARD: ALEXEY REZNIKOVICH None Yes Abstain 7 ELECTION TO THE SUPERVISORY BOARD: OLE BJORN SJULSTAD None Yes Abstain 8 ELECTION TO THE SUPERVISORY BOARD: JAN FREDRIK BAKSAAS None Yes Abstain 9 ELECTION TO THE SUPERVISORY BOARD: SERGEI TESLIUK None Yes Abstain 10 TO RE-APPOINT ERNST & YOUNG ACCOUNTANTS LLP AS AUDITOR AND TO AUTHORIZE THE SUPERVISORY BOARD TO DETERMINE ITS REMUNERATION. For Yes Abstain Company Name: VMWARE INC Ticker: VMW CUSIP: Meeting Date: 5/29/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. For Yes For 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. For Yes For 4 TO APPROVE THE AMENDED AND RESTATED 2 For Yes For 5 TO APPROVE AN AMENDMENT TO THE 2 For Yes For Company Name: YANDEX NV Ticker: YNDX CUSIP: N97284108 Meeting Date: 5/21/2013 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 APPROVAL OF 2 For Yes For 2 ADDITION OF 2 For Yes For 3 GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR MANAGEMENT DURING THE PAST FINANCIAL YEAR. For Yes For 4 PROPOSAL TO APPOINT ROGIER RIJUJA AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2013. For Yes For 5 PROPOSAL TO RE-APPOINT ILYA SEGALOVICH AS AN EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2013. For Yes Against 6 PROPOSAL TO RE-APPOINT CHARLES RYAN AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2013. For Yes For 7 PROPOSAL TO RE-APPOINT ALEXANDER VOLOSHIN AS A NON-EXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 21, 2013. For Yes Against 8 AUTHORIZATION TO CANCEL THE COMPANY'S OUTSTANDING CLASS C SHARES. For Yes For 9 AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO CONFORM THEM TO RECENT CHANGES IN DUTCH LAW. For Yes Against 10 APPOINTMENT OF THE EXTERNAL AUDITOR OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY ACCOUNTS. For Yes For 11 AUTHORIZATION TO ISSUE ORDINARY SHARES AND PREFERENCES SHARES. For Yes Against 12 AUTHORIZATION TO EXCLUDE PRE-EMPTIVE RIGHTS. For Yes Against 13 AUTHORIZATION OF THE BOARD TO ACQUIRE SHARES IN THE COMPANY. For Yes For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FIRSTHAND FUNDS By (Signature and Title) /s/ Kevin M. Landis Kevin M. Landis President Date August 28, 2013
